 



Exhibit 10.1
EXECUTION COPY
 
CREDIT AGREEMENT
dated as of
April 30, 2008
between
ATARI, INC.
INFOGRAMES ENTERTAINMENT, S.A.,
as the Lender
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I Definitions
    1  
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans
    13  
SECTION 1.03. Terms Generally
    14  
SECTION 1.04. Accounting Terms; GAAP
    14  
 
       
ARTICLE II The Credits
    14  
SECTION 2.01. Commitment
    14  
SECTION 2.02. Loans
    14  
SECTION 2.03. Requests for Borrowings
    15  
SECTION 2.04. Repayment of Loans; Evidence of Debt
    15  
SECTION 2.05. Prepayment of Loans
    16  
SECTION 2.06. Interest
    17  
SECTION 2.07. Alternate Rate of Interest
    18  
SECTION 2.08. Increased Costs
    18  
SECTION 2.09. Break Funding Payments
    19  
SECTION 2.10. Taxes
    19  
SECTION 2.11. Payments Generally
    21  
 
       
ARTICLE III Representations and Warranties
    21  
SECTION 3.01. Organization; Powers
    21  
SECTION 3.02. Authorization; Enforceability
    22  
SECTION 3.03. Governmental Approvals; No Conflicts
    22  
SECTION 3.04. Financial Condition; No Material Adverse Change
    22  
SECTION 3.05. Subsidiaries
    22  
SECTION 3.06. Properties
    23  
SECTION 3.07. Litigation and Labor Matters
    23  
SECTION 3.08. Compliance with Laws and Agreements; No Burdensome Restrictions
    23  
SECTION 3.09. Investment Company Status
    24  
SECTION 3.10. Taxes
    24  
SECTION 3.11. ERISA
    24  

i



--------------------------------------------------------------------------------



 



              Page
SECTION 3.12. Disclosure
    24  
SECTION 3.13. No Default
    25  
SECTION 3.14. Liens
    25  
SECTION 3.15. Contingent Obligations
    25  
SECTION 3.16. Regulation U
    25  
SECTION 3.17. Insurance
    25  
SECTION 3.18. Collateral Documents
    25  
 
       
ARTICLE IV Conditions
    25  
SECTION 4.01. Conditions Precedent to Closing
    25  
SECTION 4.02. Conditions Precedent to Each Loan
    27  
 
       
ARTICLE V Affirmative Covenants
    27  
SECTION 5.01. Financial Statements and Other Information
    27  
SECTION 5.02. Notices of Material Events
    29  
SECTION 5.03. Existence; Conduct of Business
    29  
SECTION 5.04. Payment of Obligations
    29  
SECTION 5.05. Maintenance of Properties; Insurance
    29  
SECTION 5.06. Books and Records; Inspection Rights
    30  
SECTION 5.07. Compliance with Laws
    30  
SECTION 5.08. Use of Proceeds
    30  
SECTION 5.09. Credit Parties Guaranty
    31  
SECTION 5.10. Collateral
    31  
 
       
ARTICLE VI Negative Covenants
    32  
SECTION 6.01. Indebtedness
    32  
SECTION 6.02. Liens
    33  
SECTION 6.03. Fundamental Changes
    33  
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
    34  
SECTION 6.05. Swap Agreements
    34  
SECTION 6.06. Restricted Payments
    35  
SECTION 6.07. Transactions with Affiliates
    35  
SECTION 6.08. Restrictive Agreements
    35  
SECTION 6.09. Changes in Fiscal Year
    36  
SECTION 6.10. Asset Sales
    36  

ii



--------------------------------------------------------------------------------



 



              Page
SECTION 6.11. Sale and Leaseback Transactions
    37  
SECTION 6.12. Capital Expenditures
    37  
SECTION 6.13. Subsidiaries
    37  
 
       
ARTICLE VII Events of Default
    37  
 
       
ARTICLE VIII Miscellaneous
    40  
SECTION 8.01. Notices
    40  
SECTION 8.02. Waivers; Amendments
    40  
SECTION 8.03. Expenses; Indemnity; Damage Waiver
    41  
SECTION 8.04. Successors and Assigns
    42  
SECTION 8.05. Survival
    42  
SECTION 8.06. Counterparts; Integration; Effectiveness
    42  
SECTION 8.07. Severability
    43  
SECTION 8.08. Right of Setoff
    43  
SECTION 8.09. Governing Law; Jurisdiction; Consent to Service of Process
    43  
SECTION 8.10. WAIVER OF JURY TRIAL
    44  
SECTION 8.11. Headings
    44  
SECTION 8.12. Subordination of Intercompany Indebtedness
    44  
SECTION 8.13. Subject to Intercreditor Agreement
    45  

SCHEDULES:

         
Schedule 2.01
  —   Commitment
Schedule 3.06
  —   Disclosed Matters
Schedule 6.01
  —   Existing Indebtedness
Schedule 6.02
  —   Existing Liens
Schedule 6.07
  —   Affiliate Transactions
Schedule 6.08
  —   Existing Restrictions

EXHIBITS:

         
Exhibit A
  —   Form of Officer’s Certificate
Exhibit B
  —   Budget
Exhibit C
  —   List of Closing Documents

iii



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT, dated as of April 30, 2008, between ATARI, INC., as
the Borrower and INFOGRAMES ENTERTAINMENT, S.A., as the Lender.
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan, refers to whether such Loan
is bearing interest at a rate determined by reference to the Alternate Base
Rate.
          “Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Borrower or
any Subsidiary of all or substantially all of the assets of, or all of the
Equity Interests in, a Person or division or line of business of a Person.
          “Affected Foreign Subsidiary” means any Foreign Subsidiary to the
extent that designation of such Foreign Subsidiary as a Subsidiary Guarantor
would (a) be prohibited by applicable law or (b) cause a Deemed Dividend
Problem.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, provided
that the Lender shall not be an “Affiliate” as such term is used in this
Agreement or in any other Loan Document.
          “Aggregate Commitment” means $20,000,000.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
          “Applicable Rate” means, for any day, the following per annum rates:

      APPLICABLE RATE EURODOLLAR   ABR BORROWING   BORROWING 7.00%   6.00%

          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of September 30, 2008 and the date
of termination of the Commitment.

 



--------------------------------------------------------------------------------



 



          “BlueBay” means BlueBay High Yield Investments (Luxembourg) S.A.R.L.
          “BlueBay Credit Agreement” means that certain Credit Agreement dated
as of November 3, 2006 by and among the Borrower, Guggenheim Corporate Funding,
LLC, predecessor in interest to BlueBay, as Administrative Agent, and the
Lenders from time to time party thereto, as the same has been and may be
amended, modified, restated and supplemented from time to time.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” means Atari, Inc., a Delaware corporation.
          “Borrowing Request” means a request by the Borrower for a Loan in
accordance with Section 2.03.
          “Budget” means the Borrower’s budget attached hereto as Exhibit B, as
supplemented pursuant to Section 5.01(f); provided that the Borrower may submit
a new budget within thirty (30) days of the Effective Date, and such budget
shall, subject to the consent of the Lender, which consent shall be given or
withheld in the Lender’s commercially reasonable discretion, become the Budget
as defined and referred to herein (provided that BlueBay has agreed to add such
supplemental budget as a part of the Budget under the BlueBay Credit Agreement),
it being understood that the Budget hereunder and the Budget under and as
defined in the BlueBay Credit Agreement shall be identical.
          “Budget Period” means each rolling four-week period covered by the
Budget, commencing with the week ending April 11, 2008.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
          “Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Borrower and its
consolidated Subsidiaries prepared in accordance with GAAP.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Certified Variance Report” has the meaning given such term in
Section 5.01(e).

2



--------------------------------------------------------------------------------



 



          “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 30% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower,
unless such acquisition occurs as a result of the Lender’s sale of some or all
of the Equity Interests of the Borrower held by the Lender; (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated by the board of directors nor
(ii) appointed by directors so nominated; or (c) the acquisition of direct or
indirect Control of the Borrower by any Person or group (other than the Lender
or any affiliate of the Lender).
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by the Lender with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Collateral” means all property and interests in property now owned or
hereafter acquired by any Credit Party in or upon which a security interest or
Lien or mortgage is from time to time granted to the Lender, for the benefit of
the Holders of Obligations, whether under the Pledge and Security Agreement,
under any of the other Collateral Documents or under any of the other Loan
Documents.
          “Collateral Documents” means all agreements, instruments and documents
executed in connection with this Agreement pursuant to which the Lender is
granted a security interest in Collateral, including, the Pledge and Security
Agreement, and all other security agreements, loan agreements, notes,
guarantees, subordination agreements, pledges, powers of attorney, consents,
assignments, contracts, fee letters, notices, leases, financing statements and
all other written matter whether heretofore, now, or hereafter executed by or on
behalf of the Borrower or any of its Subsidiaries and delivered to the Lender,
together with all agreements and documents referred to therein or contemplated
thereby.
          “Commitment” means the commitment of the Lender to make Loans
hereunder.
          “Contracts” means any contracts, agreements, licenses, notes, bonds,
mortgages, indentures, commitments, leases or other instruments or obligations.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Credit Parties Guaranty” has the meaning given such term in
Section 5.09.
          “Credit Party” means the Borrower and any Subsidiary Guarantor.

3



--------------------------------------------------------------------------------



 



          “Deemed Dividend Problem” means, with respect to any Foreign
Subsidiary, such Foreign Subsidiary’s accumulated and undistributed earnings and
profits being deemed to be repatriated to the Borrower or the applicable parent
Domestic Subsidiary under Section 956 of the Code and the effect of such
repatriation causing adverse tax consequences to the Borrower or such parent
Domestic Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 and all matters disclosed in
the Merger Disclosures.
          “Dollars,” “dollars,” or “$” refers to lawful money of the United
States of America.
          “Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 8.02).
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by

4



--------------------------------------------------------------------------------



 



the Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
          “Eurodollar,” when used in reference to any Loan, refers to whether
such Loan is bearing interest at a rate determined by reference to the LIBO
Rate.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Excluded Taxes” means, with respect to the Lender, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which the Lender is
organized or in which its principal office is located, and (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Lender from three Federal funds brokers of
recognized standing selected by it.
          “Financial Assistance Problem” means, with respect to any Foreign
Subsidiary, the inability of such Foreign Subsidiary to become a Subsidiary
Guarantor or to permit its Equity Interests from being pledged pursuant to a
pledge agreement on account of legal or financial limitations imposed by the
jurisdiction of organization of such Foreign Subsidiary or other relevant
jurisdictions having authority over such Foreign Subsidiary, in each case as
determined by the Borrower in its commercially reasonable judgment acting in
good faith and in consultation with its legal and tax advisors.
          “Financial Officer” means the chief executive officer, chief financial
officer (or acting chief financial officer), president, controller or treasurer
of the Borrower.
          “Financials” means the annual or quarterly or monthly financial
statements, and accompanying certificates and other documents, of the Borrower
required to be delivered pursuant to Section 5.01(a), 5.01(b) or 5.01(c).
          “Foreign Subsidiary” means any Subsidiary which is not a Domestic
Subsidiary.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any

5



--------------------------------------------------------------------------------



 



agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
          “Holders of Obligations” means the holders of the Obligations from
time to time and shall include (i) the Lender in respect of the Loans and all
other present and future obligations and liabilities of the Borrower and each
Subsidiary of every type and description arising under or in connection with the
Credit Agreement or any other Loan Document, (ii) each indemnified party under
Section 8.03 in respect of the obligations and liabilities of the Borrower to
such Person hereunder and under the other Loan Documents, and (iii) their
respective successors and (in the case of the Lender, permitted) transferees and
assigns.
          “IESA” shall mean Infogrames Entertainment, S.A., a French
corporation.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by preferred
stock, bonds, debentures, notes or similar instruments, (c) all obligations of
such Person upon which interest charges are customarily paid, (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, up to the value of
the property subject to such Lien or, if greater, the Indebtedness secured
thereby that is assumed by such Person, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, and
(k) all Off-Balance Sheet Liabilities of such Person. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such

6



--------------------------------------------------------------------------------



 



entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Insolvency Event” has the meaning assigned to such term in
Section 8.12.
          “Intercompany Indebtedness” has the meaning assigned to such term in
Section 8.12.
          “Intercreditor Agreements” means, collectively, (i) that certain
Temporary Liquidity Facility Intercreditor Agreement dated as of the Effective
Date by and among the Lender, BlueBay and the Borrower, and (ii) that certain
Intercreditor Agreement dated as of November 21, 2007 by and among IESA, BlueBay
and the Borrower, as amended, restated, supplemented or otherwise modified from
time to time.
          “Interest Payment Date” means with respect to any Loan, the last
Business Day of each calendar month.
          “Interest Period” means, with respect to any Eurodollar Loan, the
period commencing on the date of such Loan and ending on the numerically
corresponding day in the calendar month that is one month thereafter, provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurodollar Loan only, such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (ii) any Interest Period pertaining
to a Eurodollar Loan that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Loan initially shall be the date on which such Loan is made and thereafter
shall be the effective date of the most recent conversion or continuation of
such Loan.
          “Lender” means Infogrames Entertainment, S.A.
          “LIBO Rate” means, with respect to any Eurodollar Loan for any
Interest Period, the rate appearing on Page 3750 of the Dow Jones Market Service
(or on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the Lender
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Loan for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of Citibank, N.A. in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

7



--------------------------------------------------------------------------------



 



          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Loan Documents” means this Agreement, any promissory notes executed
and delivered pursuant to Section 2.04(d), the Collateral Documents, any Credit
Parties Guaranty, the Intercreditor Agreements and any and all other instruments
and documents executed and delivered in connection with any of the foregoing.
          “Loans” means the loans made by the Lender to the Borrower pursuant to
this Agreement.
          “Material Adverse Deviation” means, as of the date of determination,
an adverse deviation in excess of (i) 20%, in respect of the Budget line items
for (x) total receipts, (y) research and development, or (z) overhead plus
distribution and freight, or (ii) $1,000,000, in respect of the Budget line item
for cash flow.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations, performance, prospects or condition (financial or
otherwise) of the Borrower and the Subsidiaries taken as a whole, (b) the
ability of the Borrower to perform any of its obligations under this Agreement
or (c) the validity or enforceability of this Agreement or the rights of or
benefits available to the Lender under this Agreement and the other Loan
Documents.
          “Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$1,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
          “Maturity Date” means the earlier of (i) December 31, 2008 and
(ii) the date that any party to the Merger Agreement elects to terminate the
Merger Agreement pursuant to Section 7.1, 7.2 or 7.3 thereof.
          “Merger Agreement” means that certain Agreement and Plan of Merger
dated as of the date hereof by and among IESA, IRATA Acquisition Corp., a
Delaware corporation, and the Borrower.
          “Merger Disclosures” means the matters disclosed in the “Company
Disclosure Schedule” as that term is defined in the Merger Agreement.
          “Moody’s” means Moody’s Investors Service, Inc.

8



--------------------------------------------------------------------------------



 



          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Proceeds” means, with respect to any event (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
fees and out-of-pocket expenses paid by the Borrower and the Subsidiaries to
third parties (other than fees and expenses paid to Affiliates at prices or on
terms and conditions less favorable to the Borrower or any such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made by the Borrower and the Subsidiaries as a result of
such event to repay Indebtedness (other than Loans) secured by such asset, and
(iii) the amount of all taxes paid (or reasonably estimated to be payable) by
the Borrower and the Subsidiaries, and the amount of any reserves established by
the Borrower and the Subsidiaries to fund contingent liabilities reasonably
estimated to be payable that are directly attributable to such event (as
determined reasonably and in good faith by a Financial Officer); provided that
“Net Proceeds” shall include on a dollar-for-dollar basis all amounts remaining
in such reserve after such liability shall have been satisfied in full or
terminated.
          “Obligations” means all Loans, advances, debts, liabilities,
obligations, covenants and duties owing by the Borrower or any Subsidiary to the
Lender, or any indemnified Person hereunder, of any kind or nature, present or
future, arising under this Agreement, any Collateral Document or any other Loan
Document, whether or not evidenced by any note, guaranty or other instrument,
whether or not for the payment of money, whether arising by reason of an
extension of credit, loan, guaranty, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired. The term includes all interest, charges, expenses, fees, reasonable
attorneys’ fees and disbursements, reasonable paralegals’ fees (in any case,
including such amounts which accrue after the commencement by or against any
Credit Party of any proceeding under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect,
notwithstanding the commencement of such proceeding, and the operation of
Section 502(b)(2) of the United States Bankruptcy Code (11 U.S.C. §§ 101, et
seq.)), and any other sum chargeable to the Borrower or any Subsidiary under
this Agreement or any other Loan Document.
          “Off-Balance Sheet Liabilities” of a Person means (a) any repurchase
obligation or liability of such Person or any Subsidiary thereof with respect to
receivables sold by such Person or such Subsidiary, (b) any liability under any
sale and leaseback transaction which does not create a liability on the
consolidated balance sheet of such Person or any Subsidiary thereof, (c) any
liability of such Person or any Subsidiary thereof under any financing lease,
so-called “synthetic” lease or “tax ownership operating lease” transaction,
(d) any obligation under a receivables purchase facility or other similar asset
securitization transaction that would be characterized as principal if such
facility were structured as a secured lending transaction rather than a
purchase, or (e) any obligation of such Person or any Subsidiary thereof arising
with

9



--------------------------------------------------------------------------------



 



respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which, in the case of the foregoing clauses, does not
constitute a liability on the consolidated balance sheet of such Person or any
Subsidiary thereof.
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Deviation” means any deviation from any line item in the
Budget that is not a Material Adverse Deviation.
          “Permitted Encumbrances” means:
          (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;
          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
          (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
          (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
          (e) judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII; and
          (f) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
          “Permitted Investments” means:

10



--------------------------------------------------------------------------------



 



          (a) direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America, in each case maturing within one year from the date of acquisition
thereof;
          (b) investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a rating of
at least A-2 from S&P and at least P-2 from Moody’s;
          (c) investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
          (d) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
          (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000;
          (f) in the case of investments of any Foreign Subsidiary or
non-domestic branch of the Borrower, securities issued by any foreign government
or any political subdivision of any foreign government or any public
instrumentality thereof having maturities of not more than one year from the
date of acquisition thereof and, at the time of acquisition thereof, having an
investment grade credit rating obtainable from S&P, Moody’s, or other generally
recognized rating agency; and
          (g) in the case of investments by any Foreign Subsidiary or
non-domestic branch of the Borrower, investments in time deposits maturing
within one year from the date of acquisition thereof issued or guaranteed by or
placed with any highly capitalized commercial bank which is located in the
jurisdiction where such non-domestic branch of the Borrower or such Foreign
Subsidiary is located and which bank has an investment grade credit rating
obtainable from S&P, Moody’s or other generally recognized rating agency.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

11



--------------------------------------------------------------------------------



 



          “Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of the Effective Date, by and among the Credit Parties party
thereto and the Lender, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
          “Prime Rate” means for any day the prime rate as published for each
Business Day (or if such a day is not a Business Day, the immediately preceding
Business Day) in the Wall Street Journal under the caption “Money Rates, Prime
Rate.”
          “Regulation U” means Regulation U of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, trustees, employees,
agents and advisors of such Person and such Person’s Affiliates.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any option, warrant or other
right to acquire any such Equity Interests in the Borrower.
          “S&P” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.
          “Sale and Leaseback Transaction” means any sale or other transfer of
assets or property by any Person with the intent to lease any such asset or
property as lessee.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.
          “Subsidiary” means any subsidiary of the Borrower.
          “Subsidiary Guarantor” means each Subsidiary of the Borrower (other
than any Affected Foreign Subsidiary) which executes a Credit Parties Guaranty
in favor of the Lender.

12



--------------------------------------------------------------------------------



 



          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “TDU License Agreements” shall mean the TDU Trademark License
Agreement and the TDU Other IP License Agreement, collectively.
          “TDU Other IP License Agreement” shall mean that certain General
Intellectual Property and Proprietary Rights (Other Than Trademark Rights)
License of the Test Drive Franchise, dated as of November 8, 2007 between the
Borrower, as licensor, and IESA, as licensee, in respect of the video game
called “Test Drive Unlimited” and the intellectual property and proprietary
rights associated therewith, as amended, amended and restated, supplemented or
otherwise modified from time to time with the prior consent of the Lender.
          “TDU Trademark License Agreement” means that certain Trademark License
of the Test Drive Franchise, dated as of November 8, 2007 between the Borrower,
as licensor, and IESA, as licensee, in respect of the video game called “Test
Drive Unlimited” and the trademarks associated therewith, as amended, amended
and restated, supplemented or otherwise modified from time to time with the
prior consent of the Lender.
          “Total Consideration” means the total consideration and other amounts
payable in connection with any Acquisition, including any portion of the
consideration payable in cash, any consideration constituting the deferred
purchase price for such Acquisition and all Indebtedness, liabilities and
contingent obligations incurred or assumed in connection with such Acquisition.
          “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement and the other Loan Documents, the borrowing of Loans
and the use of the proceeds thereof.
          “Type”, when used in reference to any Loan, refers to whether the rate
of interest on such Loan is determined by reference to the LIBO Rate or the
Alternate Base Rate.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02. Classification of Loans. For purposes of this Agreement,
Loans may be classified and referred to by Type (e.g., a “Eurodollar Loan”).

13



--------------------------------------------------------------------------------



 



          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Lender that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Lender notifies the Borrower that the
Lender requests an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
ARTICLE II
The Credits
          SECTION 2.01. Commitment. Subject to the terms and conditions hereof,
the Lender shall make Loans in an aggregate amount up to the Aggregate
Commitment, which Loans shall be available for draw from time to time during the
Availability Period. Loans repaid may not be reborrowed, except that Loans
prepaid from excess cash under and in accordance with Section 2.05(f) may be
reborrowed subject to the terms and conditions hereof, including Section 2.02
(provided that in no event shall the aggregate outstanding principal balance of
all Loans exceed the amount of the Aggregate Commitment).
          SECTION 2.02. Loans.
          (a) Subject to Section 2.07, each Loan shall be a Eurodollar Loan and
maintained as such. The Lender at its option may make any Loan by causing any
domestic or French Affiliate of the Lender to make such a Loan; provided that
any exercise of such option

14



--------------------------------------------------------------------------------



 



shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.
          (b) Each Loan shall be in a minimum amount of $100,000 and shall not
exceed one hundred and twenty percent (120%) of the cash shortfall of the
Borrower as projected in the Budget for the week following the date such Loan is
made.
          (c) The Borrower shall not request, and the Lender shall not provide,
more than one (1) Loan during any seven (7) day period during the Availability
Period.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Loan if the Interest Period with respect thereto would end after the
Maturity Date.
          SECTION 2.03. Requests for Borrowings. To request a Loan, the Borrower
shall notify the Lender of such request by telephone not later than 11:00 a.m.,
New York City time, three (3) Business Days before the date of the proposed
Loan. Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile to the Lender of a written
Borrowing Request in a form approved by the Lender and signed by the Borrower.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:
     (i) the amount of the requested Loan;
     (ii) the date of such Loan, which shall be a Business Day; and
     (iii) the location and number of the Borrower’s account to which funds are
to be disbursed.
All Loans shall have an Interest Period equal to one month.
          SECTION 2.04. Repayment of Loans; Evidence of Debt.
          (a) The Borrower hereby unconditionally promises to pay to the Lender
the then unpaid principal amount of the Loans on the Maturity Date.
          (b) The Lender shall maintain an account or accounts evidencing the
indebtedness of the Borrower to the Lender resulting from the Loans, including
the amount and type of each Loan, and the amounts of principal and interest
payable and paid to the Lender from time to time hereunder.
          (c) The entries made in the accounts maintained pursuant to paragraph
(b) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of the Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.

15



--------------------------------------------------------------------------------



 



          (d) The Lender may request that Loans be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to the
Lender a promissory note payable to the order of the Lender. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
be represented by a promissory note in such form payable to the order of the
Lender.
          SECTION 2.05. Prepayment of Loans.
          (a) The Borrower shall have the right at any time and from time to
time to prepay any Loan in whole or in part, provided that the Borrower pays the
funding compensation required by Section 2.09 and such prepayment is in a
minimum amount equal to $100,000 or any integral multiple of $100,000 in excess
thereof.
          (b) In the event and on such occasion the Borrower or any Subsidiary
receives Net Proceeds from the issuance or sale by the Borrower or any
Subsidiary of any Equity Interests, in each case within three (3) Business Days
after the Borrower’s or any Subsidiaries’ receipt of such Net Proceeds, the
Borrower shall make a mandatory prepayment of the Loans in an aggregate amount
equal to 100% of such Net Proceeds; provided, however, that, so long as no Event
of Default has occurred and is continuing, no such repayment shall be applied
without the Borrower’s consent to any Eurodollar Loan until the last day of the
Interest Period therefor.
          (c) In the event and on such occasion the Borrower or any Subsidiary
receives Net Proceeds from the incurrence by the Borrower or any Subsidiary of
any Indebtedness not permitted pursuant to Section 6.01, within three
(3) Business Days after the Borrower’s or any Subsidiaries’ receipt of such Net
Proceeds the Borrower shall make a mandatory prepayment of the Loans in an
aggregate amount equal to 100% of such Net Proceeds; provided, however, that, so
long as no Event of Default has occurred and is continuing, no such repayment
shall be applied without Borrower’s consent to any Eurodollar Rate Loan until
the last day of the Interest Period therefor.
          (d) In the event and on such occasion the Borrower or any Subsidiary
receives any Net Proceeds from the sale, transfer, lease or other disposition
(including pursuant to a sale and leaseback transaction) of any property or
asset of any Borrower or any Subsidiary, other than (i) dispositions described
Section 6.10 and (ii) other dispositions resulting in aggregate Net Proceeds not
exceeding (A) $100,000 in the case of any single transaction or series of
related transactions or (B) $250,000 for all such dispositions during any fiscal
year of the Borrower, in each case within three (3) Business Days after the
Borrower’s or any Subsidiary’s receipt of such Net Proceeds, the Borrower shall
make a mandatory prepayment of the Loans in an aggregate amount equal to 100% of
such Net Proceeds; provided, however, that, so long as no Event of Default has
occurred and is continuing, no such repayment shall be applied without
Borrower’s consent to any Eurodollar Rate Loan until the last day of the
Interest Period therefor.
          (e) In the event and on such occasion the Borrower or any Subsidiary
receives any Net Proceeds from any casualty or other insured damage to, or any
taking under power of eminent domain or by casualty or other insured damage to,
or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Subsidiary, within
three (3) Business Days after the Borrower’s or any Subsidiaries’ receipt

16



--------------------------------------------------------------------------------



 



of such Net Proceeds, the Borrower shall, except as otherwise permitted below,
make a mandatory prepayment of the Loans in an aggregate amount equal to 100% of
such Net Proceeds, but only to the extent that (i) the Net Proceeds therefrom
have not been applied to repair, restore or replace such property or asset or to
acquire real property, equipment or other tangible assets to be used in the
business of the Borrower and the Subsidiaries within 90 days after receipt of
such Net Proceeds or (ii) a written contract or agreement has not been entered
into during such 90-day period to so apply such Net Proceeds during the period
ending 180 days after such receipt; provided, however, that, so long as no Event
of Default has occurred and is continuing, no such repayment shall be applied
without Borrower’s consent to any Eurodollar Loan until the last day of the
Interest Period therefor.
          (f) On the last Business Day of each calendar month, the Borrower
shall make a mandatory prepayment of the Loans in an amount equal to the amount
by which the Borrower’s cash receipts (excluding Loan proceeds) exceeded the
Borrower’s cash disbursements during the most recently completed four
(4) calendar weeks, as determined by reference to the most recently delivered
Certified Variance Report.
          (g) Prior to any optional or prepayment of Loans hereunder, the
applicable Borrower shall select the Loan or Loans to be prepaid and shall
specify such selection in the notice of such prepayment.
          (h) The terms of this Section 2.05 are subject to the terms of the
Temporary Liquidity Facility Intercreditor Agreement.
          SECTION 2.06. Interest.
          (a) Each ABR Loan shall bear interest at the Alternate Base Rate plus
the Applicable Rate.
          (b) Each Eurodollar Loan shall bear interest at the LIBO Rate for the
Interest Period in effect for such Loan plus the Applicable Rate.
          (c) Notwithstanding the foregoing, upon the occurrence and during the
continuance of any Event of Default, interest shall accrue at the rate per annum
equal to two percent (2%) in excess of (i) in the case of the unpaid principal
amount of any Loan, the rate otherwise applicable to such Loan as provided in
the previous paragraphs of this Section, and (ii) in the case of any other
amount, the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.
          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

17



--------------------------------------------------------------------------------



 



          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
LIBO Rate shall be determined by the Lender, and such determination shall be
conclusive absent manifest error.
          SECTION 2.07. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Loan:
          (a) the Lender determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Interest Period;
          (b) the Lender determines (which determination shall be conclusive
absent manifest error) that the LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to the Lender of making or maintaining
such Loan for such Interest Period; or
          (c) the Lender determines (which determination shall be conclusive
absent manifest error) that maintenance of the Eurodollar Loans or booking the
Loans hereunder would violate any applicable law, rule, regulation or directive,
whether or not having the force of law;
then the Lender shall give notice thereof to the Borrower by telephone or
facsimile as promptly as practicable thereafter and, until the Lender notifies
the Borrower that the circumstances giving rise to such notice no longer exist,
such Loan shall be made as an ABR Loan; provided that if the circumstances
giving rise to such notice affect only one Type of Loans, then the other Type of
Loans shall be permitted.
          SECTION 2.08. Increased Costs.
          (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, the Lender (except any such reserve requirement reflected in
the LIBO Rate); or
     (ii) impose on the Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans;
and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining its share of any Eurodollar Loan (or of
maintaining its obligation to make its share of any such Loan) or to reduce the
amount of any sum received or receivable by the Lender hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to the Lender such
additional amount or amounts as will compensate the Lender for such additional
costs incurred or reduction suffered.

18



--------------------------------------------------------------------------------



 



          (b) A certificate of the Lender setting forth the amount or amounts
necessary to compensate the Lender as specified in paragraph (a) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay the Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
          (c) Failure or delay on the part of the Lender to demand compensation
pursuant to this Section shall not constitute a waiver of the Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate the Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.
          SECTION 2.09. Break Funding Payments. In the event of
          (a) the payment of any principal of any Eurodollar Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default),
          (b) the failure to borrow or prepay any Loan on the date specified in
any notice delivered pursuant hereto,
then, in any such event, the Borrower shall compensate the Lender for any loss,
cost and expense attributable to such event. In the case of a Eurodollar Loan,
such loss, cost or expense to the Lender shall be deemed to include an amount
determined by the Lender to be the excess, if any, of
     (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over
     (ii) the amount of interest which would accrue on such principal amount for
such period at the interest rate which the Lender would bid were it to bid, at
the commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of the Lender
setting forth any amount or amounts that the Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay the Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
          SECTION 2.10. Taxes.
          (a) Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or

19



--------------------------------------------------------------------------------



 



Other Taxes; provided that if the Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then
     (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Lender receives an amount equal to the sum it
would have received had no such deductions been made,
     (ii) the Borrower shall make such deductions and
     (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Lender on or with respect to any payment by or on account of
any obligation of the Borrower hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by the Lender shall be
conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Lender the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Lender.
          (e) If the Lender is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement, the Lender shall deliver to the Borrower, at the
time or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate.
          (f) If the Lender determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.10, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.10 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Lender, agrees to repay the amount paid over
to the Borrower (plus any penalties, interest or other charges

20



--------------------------------------------------------------------------------



 



imposed by the relevant Governmental Authority) to the Lender in the event the
Lender is required to repay such refund to such Governmental Authority. This
Section shall not be construed to require the Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.
          SECTION 2.11. Payments Generally.
          (a) The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest,
fees, or of amounts payable under Section 2.08, 2.09 or 2.10, or otherwise)
prior to the time expressly required hereunder or under such other Loan Document
for such payment (or, if no time is expressly required, prior to 12:00 noon, New
York City time) on the date when due, in immediately available funds, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Lender, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Lender at its main offices at New York, New York
or to such other office within the United States of America as otherwise
designated from time to time by the Lender, except that payments pursuant to
Sections 2.08, 2.09, 2.10 and 8.03 shall be made directly to the Persons
entitled thereto. If any payment hereunder of under any other Loan Document
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder or under any other Loan Document shall be made
in dollars.
          (b) If at any time insufficient funds are received by and available to
the Lender to pay fully all amounts of principal, interest and fees then due
hereunder, such funds shall be applied first towards payment of the Lender’s
costs and expenses, if any, then accrued hereunder, then to payments of interest
and fees then due hereunder, and then to payments of principal then due
hereunder.
ARTICLE III
Representations and Warranties
          The Borrower represents and warrants to the Lender that:
          SECTION 3.01. Organization; Powers. The Borrower is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted or proposed to be conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required. The Merger
Disclosures identify the Borrower and each Subsidiary, the jurisdiction of its
incorporation or organization, as the case may be, the percentage of issued and
outstanding shares of each class of its capital stock or other equity interests
owned by the Borrower or such Subsidiary, and, if such percentage is not 100%
(excluding directors’ qualifying shares as required by law), a description of
each class issued and outstanding. All of the outstanding shares of capital
stock and other

21



--------------------------------------------------------------------------------



 



equity interests of the Borrower are validly issued and outstanding and fully
paid and nonassessable and all such shares and other equity interests indicated
on the Merger Disclosures as owned by the Borrower are owned, beneficially and
of record, by the Borrower free and clear of all Liens (other than Liens created
by the Collateral Documents).
          SECTION 3.02. Authorization; Enforceability. The Transactions are
within the Borrower’s corporate or other organizational powers, as applicable,
and have been duly authorized by all necessary corporate or other organizational
action and, if required, stockholder or other equity holder action, as
applicable. This Agreement, and each of the other Loan Documents, has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law and to requirements of reasonableness, good faith and fair dealing.
          SECTION 3.03. Governmental Approvals; No Conflicts. Except as set
forth on the Merger Disclosures, the Transactions
          (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect,
          (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of the Borrower or any order of any
Governmental Authority,
          (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or its assets, or give
rise to a right thereunder to require any payment to be made by the Borrower,
and
          (d) will not result in the creation or imposition of any Lien on any
asset of the Borrower except Liens created under the Loan Documents.
          SECTION 3.04. Financial Condition; No Material Adverse Change. The
Borrower has heretofore furnished to the Lender its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended March 31, 2007 reported on by Deloitte & Touche LLP,
independent public accountants and (ii) as of and for the fiscal quarter and the
portion of the fiscal year ended December 31, 2007, certified by a Financial
Officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP.
          SECTION 3.05. Subsidiaries. A correct and complete list of all
Subsidiaries of the Borrower and their respective jurisdictions of organization
is set forth in the Merger Disclosures. Except as set forth in the Merger
Disclosures, to the Knowledge of the Borrower, (a) each of the Subsidiaries of
the Borrower is directly or indirectly wholly owned by the Borrower, and the
equity of each such Subsidiary is owned free and clear of any Liens, (b) the
Borrower does not own, directly or indirectly, any capital stock of, or any
other securities convertible or exchangeable into or exercisable for capital
stock of, any Person other than the

22



--------------------------------------------------------------------------------



 



Subsidiaries of the Borrower, and (c) each of the Subsidiaries does not conduct
any business or other activities, is inactive, is not party to any Contracts and
has no employees, minimal assets and no liabilities. As used in this section
only, “Knowledge” means the actual knowledge of Jim Wilson, Kristina Pappa and
Arturo Rodriguez.
          SECTION 3.06. Properties.
          (a) The Borrower has good title to, or valid leasehold interests in,
all its real and personal property material to its business, except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes.
          (b) The Borrower owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property material to its
business, and the use thereof by the Borrower does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          (c) The Merger Disclosures set forth the address of each parcel of
real property that is owned, and each material parcel of property that is
leased, by the Borrower or any of the Subsidiaries.
          SECTION 3.07. Litigation and Labor Matters.
          (a) There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting, the Borrower or any of its
Subsidiaries (i) that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (except
for the Disclosed Matters) or (ii) that involve this Agreement or the
Transactions.
          (b) There are no labor controversies pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Subsidiaries (i) which could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect (except for the Disclosed
Matters), or (ii) that involve this Agreement or the Transactions.
          SECTION 3.08. Compliance with Laws and Agreements; No Burdensome
Restrictions.
          (a) Except for Disclosed Matters, the Borrower is in compliance with
all laws, regulations and orders of any Governmental Authority applicable to it
or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Borrower is not in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
(i) agreement or instrument to which it is a party, which default would
reasonably be expected to have a Material Adverse Effect (except for Disclosed
Matters) or (ii) any agreement or instrument evidencing or governing
Indebtedness.

23



--------------------------------------------------------------------------------



 



          (b) The Borrower is not party or subject to any law, regulation, rule
or order, or any obligation under any agreement or instrument, that has a
Material Adverse Effect.
          (c) The Borrower is not in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
(i) agreement or instrument to which it is a party, which default would
reasonably be expected to have a Material Adverse Effect (except for Disclosed
Matters) or (ii) any agreement or instrument evidencing or governing
Indebtedness.
          SECTION 3.09. Investment Company Status. The Borrower is not an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.
          SECTION 3.10. Taxes. The Borrower has timely filed or caused to be
filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes shown thereon as required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.
          SECTION 3.11. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability has occurred or is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect. The present value
of all accumulated benefit obligations under each Plan (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than $1,000,000 the fair market value of the assets of
such Plan, and the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$1,000,000 the fair market value of the assets of all such underfunded Plans.
          SECTION 3.12. Disclosure. The Borrower has disclosed to the Lender
(either herein or in the Disclosed Matters) all contractual, corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. The reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower to the Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) in the aggregate do not contain any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

24



--------------------------------------------------------------------------------



 



          SECTION 3.13. No Default. The Borrower is in compliance in all
material respects with the terms and conditions of this Agreement, and no
Default has occurred and is continuing.
          SECTION 3.14. Liens. There are no Liens on any of the real or personal
properties of the Borrower or any Subsidiary except for Liens permitted by
Section 6.02.
          SECTION 3.15. Contingent Obligations. Other than any liability
incident to any litigation, arbitration or proceeding which could not reasonably
be expected to have a Material Adverse Effect (except for Disclosed Matters),
the Borrower has no material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 3.04.
          SECTION 3.16. Regulation U.
          (a) Margin stock (as defined in Regulation U) constitutes less than
25% of the value of those assets of the Borrower and its Subsidiaries which are
subject to any limitation on sale, pledge, or other restriction hereunder.
          (b) The Borrower shall use the proceeds of the Loans solely for the
purposes set forth in Section 5.08. No part of the proceeds of the Loans will be
used, directly or indirectly, for the purpose of purchasing or carrying any
margin stock within the meaning of Regulation U of the Board or to extend credit
to others for the purpose of purchasing or carrying any such margin stock.
          SECTION 3.17. Insurance. The Borrower maintains, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations. The Merger
Disclosures set forth a description of all material insurance maintained by or
on behalf of the Borrower as of the Effective Date. As of the Effective Date,
all premiums in respect of such insurance that are due and payable have been
paid. The Borrower believes that the insurance maintained by or on behalf of the
Borrower is adequate.
          SECTION 3.18. Collateral Documents. The Collateral Documents create,
as security for the obligations purported to be secured thereby, a valid and
enforceable interest in and Lien on all of the properties covered thereby in
favor of the Lender, and upon the filing of any financing statements, notices or
mortgages contemplated thereby in the offices specified therein, such Liens
(other than Liens permitted under Section 6.02 and the Collateral Documents)
shall be superior to and prior to the right of all third Persons and subject to
no other Liens (excluding any Liens existing under or in connection with the
BlueBay Credit Agreement).
ARTICLE IV
Conditions
          SECTION 4.01. Conditions Precedent to Closing. The obligations of the
Lender to make Loans shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with
Section 8.02):

25



--------------------------------------------------------------------------------



 



          (a) The Lender (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Lender (which may include facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.
          (b) The Lender shall have received a favorable written opinion
(addressed to the Lender and dated the Effective Date) of Milbank, Tweed, Hadley
& McCloy LLP, counsel for the Borrower, covering such matters as the Lender
shall request.
          (c) The Lender shall have received such documents and certificates as
the Lender or its counsel may reasonably request relating to (i) the
organization, existence and good standing of the Borrower, (ii) the
authorization of the Transactions and (iii) any other legal matters relating to
the Credit Parties, this Agreement or the Transactions, all in form and
substance satisfactory to the Lender and its counsel.
          (d) All governmental and third party approvals necessary or, in the
discretion of the Lender, advisable in connection with the financing
contemplated hereby and the continuing operations of the Borrower and its
Subsidiaries shall have been obtained and be continuing in full force and
effect.
          (e) The Lender shall have received a certificate, dated the Effective
Date and signed by the President, a Vice President or a Financial Officer of the
Borrower, confirming compliance with the conditions set forth in paragraphs
(a) and (b) of Section 4.02.
          (f) The Lender shall have received all amounts due and payable on or
prior to the Effective Date, including, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder.
          (g) All other legal and regulatory matters shall be satisfactory to
the Lender.
          (h) Except for Disclosed Matters, there shall be no pending or
threatened litigation, arbitration, administrative proceeding or consent decree
that would reasonably be expected to (a) result in a Material Adverse Effect
(except for Disclosed Matters) or (b) have a material adverse effect on the
ability of the Credit Parties to consummate the Transactions.
          (i) The Lender shall have received evidence that the BlueBay Credit
Agreement is in effect, that no “event of default” or event that with the giving
of notice or the passage of time or both would become an “event of default” has
occurred and is continuing thereunder and that all amounts which may be advanced
thereunder to the Borrower have been advanced.
          (j) The Lender shall have received such documents and certificates as
the Lender or its counsel may request, all in form and substance satisfactory to
the Lender and its counsel and as further described in the list of closing
documents attached as Exhibit C hereto.
The Lender shall notify the Borrower of the Effective Date, and such notice
shall be conclusive and binding. Notwithstanding the foregoing, the obligations
of the Lender to make Loans hereunder shall not become effective unless each of
the foregoing conditions is satisfied (or

26



--------------------------------------------------------------------------------



 



waived pursuant to Section 8.02) at or prior to 3:00 p.m., New York City time,
on the date hereof (and, in the event such conditions are not so satisfied or
waived, the Commitment shall terminate at such time).
          SECTION 4.02. Conditions Precedent to Each Loan. The obligation of the
Lender to make a Loan on the submission by the Borrower of a Borrowing Request,
is subject to the satisfaction of the following conditions:
          (a) The representations and warranties of the Borrower and its
Subsidiaries set forth in this Agreement and each other Loan Document shall be
true and correct in all material respects on and as of the date of such
Borrowing, except to the extent that such representations or warranties were
made with respect to a specific date.
          (b) At the time of and immediately after making such Loan no Default
or Event of Default shall have occurred and be continuing.
          (c) Since the date of this Agreement, there shall not have occurred a
“Company Material Adverse Effect” (as that term is defined in the Merger
Agreement) and the Borrower shall not have failed to satisfy any of the
conditions set forth in Sections 6.2(a), (b), (d), (e) or (i) of the Merger
Agreement (other than any of such conditions that have been waived).
          (d) The Merger Agreement shall not have been terminated by any party
in accordance with its terms or otherwise ceased to be in full force and effect
against any party thereto for any reason.
ARTICLE V
Affirmative Covenants
          Until the Commitment has expired or been terminated and the principal
of and interest on the Loans and all fees payable hereunder shall have been paid
in full, the Borrower covenants and agrees with the Lender that:
          SECTION 5.01. Financial Statements and Other Information. The Borrower
will furnish to the Lender:
          (a) within 90 days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by JH Cohn LLP or other independent public accountants of
recognized national standing (without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
          (b) within 45 days after the end of each fiscal quarter of each fiscal
year of the Borrower, its consolidated balance sheet and related statements of
operations, stockholders’

27



--------------------------------------------------------------------------------



 



equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year and the figures
budgeted for the fiscal quarter reported on, all certified by one of its
Financial Officers as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;
          (c) within thirty (30) days after the end of each month, an unaudited
balance sheet and unaudited statements of income and stockholders’ equity and
cash flow of Borrower on a consolidated basis reflecting results of operations
from the beginning of the fiscal year to the end of such month and for such
month, prepared on a basis consistent with prior practices and complete and
correct in all material respects, subject to normal year end audit adjustments
and the absence of footnotes. Each such balance sheet, statement of income and
stockholders’ equity and statement of cash flow shall set forth a comparison of
the figures for (x) the current fiscal period and the current year-to-date with
the figures for (y) the same fiscal period and year-to-date period of the
immediately preceding fiscal year and (z) the figures budgeted for the month
reported on;
          (d) concurrently with any delivery of financial statements under
clause (c) above, but in any event not less than within thirty (30) days after
the end of each month, a certificate (substantially in the form of Exhibit A
hereto) of a Financial Officer of the Borrower (i) certifying that, based on an
examination sufficient to permit such Financial Officer to make an informed
statement, no Default or Event of Default exists, or, if such is not the case,
specifying such Default or Event of Default, its nature, when it occurred,
whether it is continuing and the steps being taken by Borrower with respect to
such event and (ii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;
          (e) weekly, on or before the third Business Day of each week, in form
and substance, and in line item detail, satisfactory to the Lender, a report (a
“Certified Variance Report”) specifying the variances, if any, between the
results of operations for the immediately preceding Budget Period (including
actual cash receipts and expenditures) and the projections for such Budget
Period in the Budget, which shall be accompanied by a certificate of a Financial
Officer of the Borrower certifying the Borrower’s compliance with the Budget
(including the absence of any Material Adverse Deviation) and that the variance
report fairly presents the results of operations of the Borrower and its
Subsidiaries for the Budget Period covered thereby;
          (f) not later than each four week anniversary of the Effective Date, a
supplemental budget containing projections of the Borrower for the Budget Period
following the end of the period covered by the then current Budget, which
supplemental budget shall, upon the Lender’s approval thereof, which approval
shall be given or withheld in the Lender’s commercially reasonable discretion,
supplement and be considered a part of the Budget (provided that BlueBay has
agreed to add such supplemental budget as a part of the Budget

28



--------------------------------------------------------------------------------



 



under the BlueBay Credit Agreement), it being understood that the Budget
hereunder and the Budget under and as defined in the BlueBay Credit Agreement
shall be identical; and
          (g) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement and
any other Loan Document, as the Lender may reasonably request.
          SECTION 5.02. Notices of Material Events. The Borrower will furnish to
the Lender prompt written notice of the following:
          (a) the occurrence of any Default;
          (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that could reasonably be expected to result in
a Material Adverse Effect;
          (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000; and
          (d) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
          SECTION 5.03. Existence; Conduct of Business. The Borrower will do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the business operations and the rights,
licenses, permits, privileges and franchises, patents, copyrights, trademarks
and tradenames material to the conduct of its business, except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.
          SECTION 5.04. Payment of Obligations. The Borrower will pay its
obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.
          SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will
(a) keep and maintain all property that is material to the conduct of the
business of the Borrower in good working order and condition, ordinary wear and
tear excepted, and (b) maintain, with

29



--------------------------------------------------------------------------------



 



financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations, and the
Borrower will furnish to the Lender upon request full information as to the
insurance carried. The Borrower shall deliver to the Lender endorsements in form
and substance reasonably acceptable to the Lender (x) to all “All Risk” physical
damage insurance policies on all of the Borrower’s tangible real and personal
property and assets and business interruption insurance policies naming the
Lender as lender loss payee and (y) to all general liability, property and
casualty policies naming the Lender as an additional insured; provided, that the
Borrower shall not be required to deliver to the Lender such endorsements to any
automobile insurance policies. In the event the Borrower at any time or times
hereafter shall fail to obtain or maintain any of the policies or insurance
required herein or to pay any premium in whole or in part relating thereto, then
the Lender, without waiving or releasing any obligations or resulting Event of
Default hereunder, may at any time or times thereafter (but shall be under no
obligation to do so) obtain and maintain such policies of insurance and pay such
premiums and take any other action with respect thereto which the Lender deems
advisable. All sums so disbursed by the Lender shall constitute part of the
Obligations, payable as provided in this Agreement. The Borrower shall direct
all insurers under policies of property damage, boiler and machinery and
business interruption insurance and payors and any condemnation claim or award
relating to the property to pay all proceeds payable under such policies or with
respect to such claim or award for any loss with respect to the Collateral
directly to the Lender, to the extent such proceeds are required to be used to
prepay the Obligations pursuant to the terms hereof or any other Loan Document.
Each such policy shall contain a long-form loss-payable endorsement naming the
Lender as lender loss payee, which endorsement shall be in form and substance
reasonably acceptable to the Lender.
          SECTION 5.06. Books and Records; Inspection Rights. The Borrower will
keep proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to its business and
activities. The Borrower will permit any representatives designated by the
Lender, upon reasonable prior notice, at the sole cost of the Borrower, to visit
and inspect any of its property, including the Collateral, books and financial
records of the Borrower, to examine and make extracts from its books and records
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times during normal business
hours and as often as reasonably requested; provided, however, unless an Event
of Default has occurred and is continuing, the Borrower shall only be obligated
to pay for the costs and expenses of a total of four (4) such visits in any
fiscal year. In the absence of an Event of Default, the Lender exercising any
rights pursuant to this Section 5.06 shall give Borrower reasonable prior
written notice of such exercise. No notice shall be required during the
existence and continuance of any Default or Event of Default.
          SECTION 5.07. Compliance with Laws. The Borrower will comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used
only for working capital purposes, consistent with the Budget. Proceeds of
Loans, and any of the Borrower’s cash on hand, may be used by the Borrower in
any Budget Period only in the

30



--------------------------------------------------------------------------------



 



amounts and for the expenditures set forth in the Budget for such Budget Period,
subject to any Permitted Deviation. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.
          SECTION 5.09. Credit Parties Guaranty. The Borrower shall cause each
of Borrower’s Subsidiaries created or acquired after the date hereof which the
Lender has determined to be active to guarantee the Obligations. In furtherance
of the above, the Borrower shall promptly (and in any event within 30 days
thereof) (i) provide written notice to the Lender upon any Person becoming a
Subsidiary, setting forth information in reasonable detail describing all of the
assets of such Person, (ii) cause such Person to execute (x) a guaranty in such
form and containing such terms and conditions as the Lender shall determine in
its sole discretion (such guaranty, as amended, restated, supplemented or
otherwise modified from time to time, a “Credit Parties Guaranty”), and (y) such
Collateral Documents as are necessary for the Borrower and its Subsidiaries to
comply with this Section 5.09 and Section 5.10, (iii) cause 100% (or if a Deemed
Dividend Problem or foreign withholding tax problem exists, 65%) of the issued
and outstanding equity interests of such Person to be delivered to the Lender
(together with undated stock powers signed in blank, if applicable) and pledged
to the Lender pursuant to an appropriate pledge agreement(s) in substantially
the form of the Pledge and Security Agreement (or joinder or other supplement
thereto) and otherwise in form reasonably acceptable to the Lender and
(iv) deliver such other documentation as the Lender may reasonably request in
connection with the foregoing, including, certified resolutions and other
authority documents of such Person and, to the extent requested by the Lender,
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to above), all in form, content and scope reasonably
satisfactory to the Lender. Notwithstanding the foregoing, no Foreign Subsidiary
shall be required to execute and deliver a Credit Parties Guaranty or such
Collateral Documents if such execution and delivery would cause a Deemed
Dividend Problem or a Financial Assistance Problem with respect to such Foreign
Subsidiary.
          SECTION 5.10. Collateral.
          (a) The Borrower will cause, and will cause each other Credit Party to
cause, all of its owned property to be subject at all times to first priority,
perfected Liens in favor of the Lender, to secure the Obligations in accordance
with the terms and conditions of the Collateral Documents, subject in any case
to Liens permitted by Section 6.02 or by the Collateral Documents. Without
limiting the generality of the foregoing, the Borrower will cause 100% (or if a
Deemed Dividend Problem or foreign withholding tax problem exists, 65%) of the
issued and outstanding equity interests of each Credit Party directly owned by
the Borrower or any other Credit Party to be subject at all times to a first
priority, perfected Lien in favor of the Lender (subject in any case to Liens
permitted by Section 6.02 or by the Collateral Documents) in accordance with the
terms and conditions of the Collateral Documents or such other security
documents as the Lender shall reasonably request, together with such other
documentation as the Lender may reasonably request in connection with the
foregoing, including certified resolutions and other authority documents of such
Person and, to the extent requested by the Lender, customary opinions of counsel
with respect to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to

31



--------------------------------------------------------------------------------



 



above and attachment and perfection of all Liens thereunder), all in form,
content and scope reasonably satisfactory to the Lender.
          (b) The Lender and the Borrower, on behalf of itself and the other
Credit Parties, irrevocably authorize the Lender, at its option and in its
reasonable judgment, in the event that, at any time, the Lender determines that
it does not have a perfected Lien on substantially all of the assets of any
Credit Party to secure the Obligations, to obtain perfected Liens on such
unencumbered assets as the Lender deems necessary to secure the Obligations. The
Borrower shall provide, and cause the other Credit Parties to provide, the
Lender with all information reasonably requested by the Lender from time to time
related to assets owned by the Borrower and the Borrower’s Subsidiaries, shall
cooperate fully with the Lender with respect to the performance of due diligence
and the execution of instruments and other Collateral Documents and making of
any filings necessary to facilitate such Lien perfection (including certified
resolutions and other authority documents of any applicable Subsidiary and, to
the extent requested by the Lender, customary opinions of counsel with respect
to such Subsidiary (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to
above and attachment and perfection of all Liens thereunder), all in form,
content and scope reasonably satisfactory to the Lender) and shall pay all
reasonable costs and expenses incurred by the Lender and its counsel in
connection therewith, whereupon such Subsidiary shall thereafter be deemed a
“Credit Party” hereunder. Notwithstanding the foregoing, no pledge agreement in
respect of the Equity Interests of a Foreign Subsidiary shall be required
hereunder to the extent such pledge thereunder is prohibited by applicable law
or its counsel reasonably determines that such pledge would not provide material
credit support for the benefit of the Holders of Obligations pursuant to legally
valid, binding and enforceable pledge agreements.
ARTICLE VI
Negative Covenants
          Until the Commitment has expired or terminated and the principal of
and interest on the Loans and all fees payable hereunder have been paid in full,
the Borrower covenants and agrees with the Lender that:
          SECTION 6.01. Indebtedness. The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
          (a) Indebtedness created hereunder;
          (b) Indebtedness existing on the date hereof and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
that do not increase the maximum principal amount thereof;
          (c) Indebtedness of the Borrower to any Subsidiary Guarantor and of
any Subsidiary Guarantor to the Borrower or any other Subsidiary Guarantor;

32



--------------------------------------------------------------------------------



 



          (d) Guarantees by the Borrower of Indebtedness of any Subsidiary
Guarantor and by any Subsidiary Guarantor of Indebtedness of the Borrower or any
other Subsidiary Guarantor;
          (e) Indebtedness of the Borrower arising under TDU License Agreements;
          (f) Indebtedness of the Borrower or any Subsidiary as an account party
in respect of trade letters of credit; and
          (g) Indebtedness of the Borrower under the BlueBay Credit Agreement.
          SECTION 6.02. Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
          (a) Permitted Encumbrances;
          (b) any Lien on any property or asset of the Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
          (c) Liens created to secure obligations arising under the TDU License
Agreements; and
          (d) Liens created by the Collateral Documents; and
          (e) Liens in favor of BlueBay which secure the Borrower’s or any
Subsidiary’s obligations under the BlueBay Credit Agreement or any agreements
related thereto.
          SECTION 6.03. Fundamental Changes.
          (a) The Borrower will not, and will not permit any Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
(including pursuant to a Sale and Leaseback Transaction) of (in one transaction
or in a series of transactions) any of its assets, or all or substantially all
of the stock of any of its Subsidiaries (in each case, whether now owned or
here-after acquired), or liquidate or dissolve, except pursuant to the Merger
Agreement and except that, if at the time thereof and immediately after giving
effect thereto no Default or Event of Default shall have occurred and be
continuing
     (i) any Subsidiary may merge into any Subsidiary in a transaction in which
the surviving entity is a Subsidiary Guarantor; provided, however, that in no
circumstance shall a Domestic Subsidiary merge into a Foreign Subsidiary in a
transaction in which such Foreign Subsidiary is the surviving entity,

33



--------------------------------------------------------------------------------



 



     (ii) any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to the Borrower or to a Subsidiary Guarantor, and
     (iii) any Subsidiary may liquidate or dissolve if the Borrower determines
in good faith that such liquidation or dissolution is in the best interests of
the Borrower and is not materially disadvantageous to the Lender; provided that
any such merger involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 6.04.
          (b) The Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses (and
businesses reasonably related thereto) of the type conducted by the Borrower and
its Subsidiaries on the date of execution of this Agreement.
          SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. The Borrower will not, and will not permit any of its Subsidiaries
to, purchase, hold or acquire (including pursuant to any merger with any Person
that was not a wholly owned Subsidiary prior to such merger) any Equity
Interests, evidences of indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit, except:
          (a) Permitted Investments;
          (b) investments by the Borrower existing on the date hereof in the
capital stock of its Subsidiaries;
          (c) loans or advances made by the Borrower to any Subsidiary Guarantor
and made by any Subsidiary to the Borrower or any other Subsidiary Guarantor;
          (d) Guarantees constituting Indebtedness permitted by Section 6.01;
          (e) the extension of commercial trade credit in connection with the
sale of Inventory in the ordinary course of its business; and
          (f) advance payments of production costs and developer’s fees to
developers of games marketed by the Borrower in the ordinary course of business
consistent with past practice to Persons that are not Affiliates of the
Borrower.
          SECTION 6.05. Swap Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any Swap Agreement, except
          (a) Swap Agreements entered into to hedge or mitigate risks to which
the Borrower or any Subsidiary has actual exposure (other than those in respect
of Equity Interests of the Borrower or any of its Subsidiaries), and

34



--------------------------------------------------------------------------------



 



          (b) Swap Agreements entered into in order to effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary.
          SECTION 6.06. Restricted Payments. The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Borrower may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests to the Borrower or to
Subsidiary Guarantors, and (c) the Borrower may make Restricted Payments
pursuant to and in accordance with stock option plans or other benefit plans for
management or employees of the Borrower and its Subsidiaries; provided that at
the time of such Restricted Payment, and immediately after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing.
          SECTION 6.07. Transactions with Affiliates. The Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except
          (a) in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties,
          (b) transactions between or among the Borrower and its wholly owned
Subsidiaries not involving any other Affiliate,
          (c) pursuant to agreements and arrangements existing on the date
hereof as set forth in the Borrower’s most recent Form 10-K and
subsequently-filed Forms 10-Q and 8-K made prior to the date hereof or on
Schedule 6.07,
          (d) any Restricted Payment permitted by Section 6.06, and
          (e) transactions pursuant to the TDU License Agreements.
          SECTION 6.08. Restrictive Agreements. The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement (other than the Loan Documents) or other
arrangement that prohibits, restricts or imposes any condition upon
          (a) the ability of the Borrower or any Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets, or
          (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that

35



--------------------------------------------------------------------------------



 



     (i) the foregoing shall not apply to restrictions and conditions imposed by
law or by this Agreement,
     (ii) the foregoing shall not apply to restrictions and conditions existing
on the date hereof identified on Schedule 6.08 (but shall apply to any extension
or renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition),
     (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder,
     (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed under the TDU License Agreements or by any other agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, and,
     (v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.
          SECTION 6.09. Changes in Fiscal Year. The Borrower will not, nor will
it permit any of its Subsidiaries to, change its fiscal year from the basis in
effect on the Effective Date.
          SECTION 6.10. Asset Sales. The Borrower will not, nor will it permit
any Subsidiary to, sell, lease or otherwise dispose of its assets to any other
Person except for:
          (a) sales of inventory for fair value in the ordinary course of
business;
          (b) sales or other dispositions of obsolete, uneconomic or worn-out or
no longer used or useful assets in the ordinary course of business;
          (c) dispositions of cash and Permitted Investments in the ordinary
course of business; and
          (d) the licensing of intellectual property, other than where the grant
of such license would prohibit the Borrower from continuing to retain full
rights in such intellectual property, so long as the aggregate value of all such
licensed intellectual property does not exceed $8,500,000 at any time, and that
all such licenses are on terms and subject to documentation in form and
substance reasonably satisfactory to the Lender;
provided that, with respect to any sale, lease or disposition of assets pursuant
to this Section 6.10, (i) the Net Cash Proceeds of such sale or other
disposition of assets are applied as required by Section 2.05(d) and (ii) at the
time of such sale or other disposition, and immediately after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing.

36



--------------------------------------------------------------------------------



 



          SECTION 6.11. Sale and Leaseback Transactions. No Credit Party shall
enter into any Sale and Leaseback Transaction.
          SECTION 6.12. Capital Expenditures. The Borrower will not, nor will it
permit any Subsidiary to, expend, or be committed to expend, in excess of the
amount set forth in the Budget for Capital Expenditures of the Borrower and its
Subsidiaries during any fiscal quarter of the Borrower.
          SECTION 6.13. Subsidiaries. The Borrower will not conduct any material
business through any of its current Subsidiaries, nor will it lend money to or
contribute to the capital of any of its current Subsidiaries.
ARTICLE VII
Events of Default
          If any of the following events (“Events of Default”) shall occur:
          (a) the Borrower shall fail to pay any principal of the Loans when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;
          (b) the Borrower shall fail to pay any interest on the Loans or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five days;
          (c) any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with the Loan Documents or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made;
          (d) (i) the Borrower or any Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.01(f), 5.02,
5.03 (with respect to organizational existence), 5.08, 5.09, or 5.10 or in
Article VI or (ii) any Loan Document shall for any reason not be or shall cease
to be in full force and effect or is declared to be null and void, or the
Borrower or any Subsidiary takes any action for the purpose of terminating,
repudiating or rescinding any Loan Document or any of its obligations
thereunder;
          (e) the Borrower or any Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement or in any other
Loan Document (other than those specified in clause (a), (b) or (d) of this
Article), and such failure shall continue unremedied for a period of 30 days
after the earlier to occur of (i) notice thereof from the Lender to the Borrower
or (ii) an officer of the Borrower becomes aware of any such breach;

37



--------------------------------------------------------------------------------



 



          (f) the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
giving effect to all applicable cure periods;
          (g) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;
          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) bankruptcy, winding up, dissolution,
liquidation, reorganization or other relief in respect of the Borrower or any
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
          (i) the Borrower or any Subsidiary shall
     (i) voluntarily commence any proceeding or file any petition seeking
bankruptcy, winding up, dissolution, liquidation, reorganization or other relief
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect,
     (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article,
     (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary or for a substantial part of its assets,
     (iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding,
     (v) make a general assignment for the benefit of creditors or
     (vi) take any action for the purpose of effecting any of the foregoing;
          (j) the Borrower or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
          (k) one or more judgments (other than a judgment covered by insurance,
but only if the insurer has admitted liability with respect to such judgment)
for the payment of

38



--------------------------------------------------------------------------------



 



money in an aggregate amount in excess of $1,000,000 net of insurance shall be
rendered against the Borrower, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment;
          (l) an ERISA Event shall have occurred that, in the opinion of the
Lender, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $5,000,000;
          (m) a Change in Control or a Material Adverse Deviation shall occur;
          (n) any Loan Document shall fail to remain in full force or effect
against any Credit Party party thereto (except to the extent such Credit Party
has been released from its obligations thereunder in accordance with this
Agreement or such other Loan Document or such Loan Document has expired or
terminated in accordance with its terms) or any Credit Party shall take any
action to discontinue or to assert the invalidity or unenforceability of, or any
action that results in the discontinuation or invalidity or unenforceability of,
any Loan Document in any material respect or any Lien in favor of the Lender
under the Loan Documents (except as contemplated by the Loan Documents), or such
Lien shall not have the perfection or priority contemplated by the Loan
Documents, or the Intercreditor Agreements or any provision thereof shall cease
to be in full force or effect (except in accordance with its terms), any of the
parties thereto (other than the Lender) shall deny or disaffirm their respective
obligations thereunder or any of the parties thereto (other than the Lender)
shall default in the due performance or observance of any term, covenant or
agreement on their part to be performed or observed pursuant to the terms
thereof; or
          (o) any default with respect to the obligations of the Borrower occurs
under the TDU License Agreements or the Merger Agreement, or any Event of
Default occurs under the BlueBay Credit Agreement;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Lender may, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
     (i) terminate the Commitment, and thereupon the Commitment shall terminate
immediately, and
     (ii) declare the Loans then outstanding to be due and payable in whole (or
in part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations accrued hereunder and under the other
Loan Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the

39



--------------------------------------------------------------------------------



 



Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitment shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other Obligations accrued hereunder and under the Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.
ARTICLE VIII
Miscellaneous
          SECTION 8.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:
     (i) if to the Borrower, to it at 417 Fifth Avenue, New York, New York
10016, Attention: Arturo Rodriguez, (Facsimile No.: 212-726-6590, email address:
arturo.rodriguez@atari.com), with a copy to Milbank, Tweed, Hadley & McCloy, One
Chase Manhattan Plaza, New York, New York 10005, Attention Thomas C. Janson
(Facsimile No.: (212) 822-5899, email: tjanson@milbank.com); and
     (ii) if to the Lender, then to Infogrames Entertainment, S.A., 1 Place
Verrazzano, 69252 Lyon Cedex 09, France, Attention: Legal Affairs (Facsimile
No.: 33-(0)-4-37-64-30-95), with a copy to Morrison & Foerster LLP, 1290 Avenue
of the Americas, New York New York, 10104, Attention Russell Weiss (Facsimile
No.: 212-468-7900, email: rweiss@mofo.com.).
          (b) Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
          SECTION 8.02. Waivers; Amendments.
          (a) No failure or delay by the Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Lender hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that it would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or

40



--------------------------------------------------------------------------------



 



consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan shall not be construed as a waiver of any Default, regardless of whether
the Lender may have had notice or knowledge of such Default at the time.
          (b) Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Borrower and the
Lender.
          SECTION 8.03. Expenses; Indemnity; Damage Waiver.
          (a) The Borrower shall pay
     (i) all reasonable out-of-pocket expenses incurred by the Lender and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Lender, in connection with the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated),
     (ii) all out-of-pocket expenses incurred by the Lender, including the fees,
charges and disbursements of any counsel for the Lender, in connection with the
enforcement or protection of its rights in connection with any Loan Document,
including its rights under this Section, or in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans, provided that,
in the case of a workout or a Default, the Borrower shall be obligated to pay
the attorneys’ fees and expenses for only one law firm for the Lender in
addition to any required local counsel.
          (b) The Borrower shall indemnify the Lender, and each Related Party of
the Lender (each such Person being called an “Indemnitee”) against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including the fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of
     (i) the execution or delivery of this Agreement or any other Loan Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties to this Agreement or any other Loan Document of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby or by the other Loan Documents,
     (ii) any Loan or the use of the proceeds therefrom,
     (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto;
provided

41



--------------------------------------------------------------------------------



 



that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, or (y) relate to a claim arising solely under the Merger
Agreement.
          (c) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or the use of the
proceeds thereof.
          (d) All amounts due under this Section shall be payable promptly not
later than fifteen days after written demand therefor.
          SECTION 8.04. Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void). The
Lender may assign or otherwise transfer its rights or obligations hereunder
without obtaining the consent of the Borrower. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
and, to the extent expressly contemplated hereby, the Related Parties of the
Lender) any legal or equitable right, remedy or claim under or by reason of this
Agreement.
          SECTION 8.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower and its Subsidiaries in the Loan Documents and
in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the other Loan Documents and
the making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid and so long as the Commitment has not expired or
terminated. The provisions of Sections 2.08, 2.09, 2.10 and 8.03 shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitment or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.
          SECTION 8.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a

42



--------------------------------------------------------------------------------



 



single contract. This Agreement, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Lender constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the Lender
and when the Lender shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile shall be effective as
delivery of a manually executed counterpart of this Agreement.
          SECTION 8.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 8.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, the Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by the Lender or any of its Affiliates to or for the credit or the account
of the Borrower against any of and all the obligations of the Borrower now or
hereafter existing under this Agreement held by the Lender, irrespective of
whether or not the Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of the Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which the Lender may have.
          SECTION 8.09. Governing Law; Jurisdiction; Consent to Service of
Process.
          (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.
          (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

43



--------------------------------------------------------------------------------



 



          (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          SECTION 8.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          SECTION 8.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 8.12. Subordination of Intercompany Indebtedness. The Borrower
agrees that any and all claims of the Borrower against any Subsidiary Guarantor
with respect to any “Intercompany Indebtedness” (as hereinafter defined), any
endorser, obligor or any other guarantor of all or any part of the Obligations,
or against any of its property shall be subordinate and subject in right of
payment to the prior payment, in full and in cash, of all Obligations; provided
that, and not in contravention of the foregoing, so long as no Event of Default
has occurred and is continuing, the Borrower may make loans to and receive
payments in the ordinary course with respect to such Intercompany Indebtedness
from each such guarantor, including, the Subsidiary Guarantors, to the extent
permitted by the terms of this Agreement and the other Loan Documents.
Notwithstanding any right of the Borrower to ask, demand, sue for, take or
receive any payment from any guarantor, including the Subsidiary Guarantors, all
rights, liens and security interests of the Borrower, whether now or hereafter
arising and howsoever existing, in any assets of any such guarantor shall be and
are subordinated to the rights of the Holders of Obligations in those assets.
The Borrower shall not have any right to possession of any such asset or to
foreclose upon any such asset, whether by judicial action or otherwise, unless
and until all of the Obligations (other than contingent indemnity obligations)
shall have been fully paid and satisfied (in cash) and all financing
arrangements pursuant to any Loan Document among the Borrower and the Holders of
Obligations (or any affiliate thereof) have

44



--------------------------------------------------------------------------------



 



been terminated. If all or any part of the assets of any such guarantor, or the
proceeds thereof, are subject to any distribution, division or application to
the creditors of such guarantor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such guarantor is dissolved or if
substantially all of the assets of any such guarantor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any Indebtedness of any guarantor, including the Subsidiary Guarantors, to the
Borrower (“Intercompany Indebtedness”) shall be paid or delivered directly to
the Lender for application on any of the Obligations, due or to become due,
until such Obligations (other than contingent indemnity obligations) shall have
first been fully paid and satisfied (in cash). Should any payment, distribution,
security or instrument or proceeds thereof be received by the Borrower upon or
with respect to the Intercompany Indebtedness after an Insolvency Event prior to
the satisfaction of all of the Obligations (other than contingent indemnity
obligations) and the termination of all financing arrangements pursuant to any
Loan Document among the Borrower and the Holders of Obligations (and their
Affiliates), the Borrower shall receive and hold the same in trust, as trustee,
for the benefit of the Holders of Obligations and shall forthwith deliver the
same to the Lender, for the benefit of the Holders of Obligations, in precisely
the form received (except for the endorsement or assignment of the Borrower
where necessary), for application to any of the Obligations, due or not due,
and, until so delivered, the same shall be held in trust by the Borrower as the
property of the Holder of Obligations. If the Borrower fails to make any such
endorsement or assignment to the Lender, the Lender or any of its officers or
employees are irrevocably authorized to make the same. The Borrower agrees that
until the Obligations (other than the contingent indemnity obligations) have
been paid in full (in cash) and satisfied and all financing arrangements
pursuant to any Loan Document among the Borrower and the Holders of Obligations
(and their Affiliates) have been terminated, the Borrower will not assign or
transfer to any Person (other than the Lender) any claim the Borrower has or may
have against any guarantor, including the Subsidiary Guarantors.
          SECTION 8.13. Subject to Intercreditor Agreement. This Agreement is
subject to the terms of the Temporary Liquidity Facility Intercreditor
Agreement.
The remainder of this page is intentionally blank.

45



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            ATARI, INC.
      By:   /s/ Eugene I. Davis         Name:   Eugene I. Davis        Title:  
Chairman of the Board of Directors     

Signature Page to Atari Credit Agreement

 



--------------------------------------------------------------------------------



 



            INFOGRAMES ENTERTAINMENT, S.A.,
as the Lender
      By:   /s/ David Gardner         Name:   David Gardner        Title:   CEO 
   

Signature Page to Atari Credit Agreement

 